Per curiam.
Wayne F. Carmichael, a member of the State Bar of Georgia, undertook to represent a client in a divorce action. He attended to the matter in a proper manner until the divorce decree was pronounced from the bench by the trial judge. Carmichael was instructed to prepare a written decree. This he never accomplished. Finally the client retained other counsel who prepared the decree and saw that it was entered.
The client filed a memorandum of complaint with the State Bar. Respondent failed to file any response and failed to cooperate with the Investigative Panel of the State Disciplinary Board.
Respondent admitted to the Special Master that his conduct in failing to prepare the written decree constitutes a violation of Standard 44 of Bar Rule 4-102 and his failure to cooperate a violation of Standard 68 of Bar Rule 4-102.
It is the recommendation of the Review Panel of the State Disciplinary Board that respondent receive a public reprimand and be suspended from the practice of law for a period of 90 days. Carmichael argues the suspension is too severe. However, we note his agreement, after the hearing before the Special Master in May 1987, to account to his client for child support payments received on her behalf and to reimburse her the expense of retaining another attorney. The record was left open to allow him to establish the performance of this agreement, yet he did nothing to perfect the record prior to the time the Special Master filed his report in November. The record now shows he did not complete this agreement until December 1987. We follow the recommendation of the Review Panel.
IT IS ORDERED that Wayne F. Carmichael receive a public reprimand and that he be suspended from the practice of law for a period of 90 days commencing the 1st day of July 1988.

All the Justices concur, except Hunt, J., not participating.